From a conviction of petty theft with a fine of $25 assessed, appellant prosecutes this appeal.
There is no statement of facts agreed to by attorneys or approved by the court. Appellant has one bill of exceptions to the overruling of his motion to correct the date of the judgment rendered against him. This bill, however, shows that the court heard evidence on his motion but the evidence is in no way, either in his bill or otherwise, preserved so that this court can tell what it was, and hence his bill presents no reversible error. The court must presume that the evidence justified the judge to overrule his motion.
There is nothing else presented which can be reviewed.
The judgment is affirmed.
Affirmed.